May 11, 1910. The opinion of the Court was delivered by
This was a petition to this Court, in its original jurisdiction, for a writ of certiorari to the State Board of Canvassers to review their action in dismissing an appeal from the county board of canvassers for Clarendon County, which overruled the contest of the petitioners of an election held in a portion of Clarendon County on the proposition to form a new county out of portions of Clarendon and Williamsburg Counties. There was only one precinct and voting place in that portion of Clarendon County involved in the new county proposition. The validity of the election at that precinct was contested on numerous grounds. There was no question as to the election in that portion of Williamsburg County sought to be incorporated into the proposed new county, and it was admitted that the new county proposition failed to secure the necessary two-thirds vote in that section. The Constitution (Art. VII. sec. 2), as to the formation of new counties, provides that "no section of the county proposed to be dismembered *Page 56 
shall be thus cut off without consent by a two-thirds vote of those voting in such election."
As the new county could not be created without securing a two-thirds vote in favor of it in that portion of Williamsburg which it was proposed to cut off, and as the proposition failed to secure such vote, the validity of the election held in Clarendon becomes immaterial.
The petition is therefore dismissed.